DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-26 are currently pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/05/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-7, 25 are rejected under 35 U.S.C. 103 as unpatentable Sugimoto (PG pub 20140216543) and in view of Leach et al (PG pub 20130327928).
Regarding claim 1-3, Sugimoto teaches a PV cell comprising:
a first- electrode 2 [fig 3b]. 
a second electrode 4 [fig 3b]
a light-absorbing layer 3 interposed between the first electrode and the second electrode [fig 3b abstract]
a plurality of metal parts  16  on a surface of the first electrode opposing the second electrode [fig 3b] with a void provided in at least a part of an interval between the metal parts [fig 2b] (the void is filled with the light absorbing layer  3], and metal parts  in the light absorbing layer 20 [fig 2] and 
the light absorbing layer being present in the interval between metal part [fig 3b ] and the light absorbing layer being directly in contact with the surface except for the metal part.
 
Modified Sugimoto teaches the metal parts being spaced by a void region with length as claimed, but modified Sugimoto does not teach average of the void fraction as claimed.
Leach discloses a photovoltaic device in Figure 1 comprising plasmonic metal nanoparticles (14, 15, 16) ([74]-[76]) with equal intervals between the nanoparticles ([80] and 
of the device ([80]) and discloses that the absorption properties of the device are controlled by appropriate texturing of the plasmonic interface, for example the sizing and spacing of the nanoscale plasmon responsive elements ([67]) and discloses that the interactions between different plasmon responsive elements are strongly affected by the spacing between them, namely the period of the spacing ([180]-[182]). 
The court has held that absent evidence of criticality or unexpected results, optimization of a result effective variable will not support the patentability of subject matter encompassed by the prior art."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP§ 2144.05, II.).

Therefore, absent the showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to modify average of the void fraction of Sugimoto to arrive the claimed range for effect the desired functionality of the device.


Regarding claim 5, Modified Sugimoto teaches the metal parts being spaced by a void region with length as claimed, but modified Sugimoto does not teach the distance between metal part
Leach discloses a photovoltaic device in Figure 1 comprising plasmonic metal nanoparticles (14, 15, 16) ([74]-[76]) with equal intervals between the nanoparticles ([80] and [122]) and discloses that the intervals between the particles can be chosen to optimize interactions with electromagnetic radiation and effect the desired functionality
of the device ([80]) and discloses that the absorption properties of the device are controlled by appropriate texturing of the plasmonic interface, for example the sizing and spacing of the nanoscale plasmon responsive elements ([67]) and discloses that the interactions between different plasmon responsive elements are strongly affected by the spacing between them, namely the period of the spacing ([180]-[182]). 
The court has held that absent evidence of criticality or unexpected results, optimization of a result effective variable will not support the patentability of subject matter encompassed by the prior art."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP§ 2144.05, II.).



Regarding claim 6 and 7, modified Sugimoto teaches the metal part being made of metal which is Ag [para 41, Sugimoto].
Regarding claim 23, modified Sugimoto teaches the absorbing layer having chacolpyrite structure [para 35]

Regarding claim 25, modified Sugimoto teaches the light absorbing layer and the void being in contact with the surface of the first electrode except for the metal parts.
Claims 21 rejected under 35 U.S.C. 103 as unpatentable over Sugimoto (PG pub 20140216543) and Leach et al (PG pub 20130327928) and further in view of Takada et al (Pat No. 4665278).
Regarding claim 21, modified Sugimoto teaches the second electrode 4 being transparent [abstract] and firs electrode being made of metal, but modified Sugimoto does not teach first electrode being made of transparent conductive.
Takada et al teaches an electrode would be metal or transparent conductive (abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the first electrode of modified Sugimoto to be made of transparent conductive as taught by Takada et al since Takada et al teaches metal or transparent conductive would be used as alternatively material for electrode and it is merely the selection of functionally equivalent material recognized in the art and one of ordinary skill in the art would have a 

Claims 1-7, 16-19, 23-26 are rejected under 35 U.S.C. 103 as unpatentable Sugimoto (PG pub 20140216543) and in view of Hakuma (PG Pub 20130074925) and Leach et al (PG pub 20130327928).
Regarding claim 1-3, Sugimoto teaches a PV cell comprising:
a first- electrode 2 [fig 3b]. 
a second electrode 4 [fig 3b]
a light-absorbing layer 3 interposed between the first electrode and the second electrode [fig 3b abstract]
a plurality of metal parts  16  on a surface of the first electrode opposing the second electrode [fig 3b] , and metal parts  in the light absorbing layer 20 [fig 2] and 
the light absorbing layer being present in the interval between metal part [fig 3b ] and the light absorbing layer being directly in contact with the surface except for the metal part.
Sugimoyo teaches the claimed limitation, but Sugimoto does not teach void in at least a part of an interval between the metal parts.
Hakuma et al teaches a PV cell comprising a void 6 being on the electrode 2 and in the light absorbing layer 3 where void 6 is filled with N [par 38]
It would have been obvious to one of ordiary skill in the art at the time the invention was filed to have the void 6 of Hakuma to be  in some part between the metal part of 

Modified Sugimoto teaches the metal parts being spaced by a void region with length as claimed, but modified Sugimoto does not teach average of the void fraction as claimed.
Leach discloses a photovoltaic device in Figure 1 comprising plasmonic metal nanoparticles (14, 15, 16) ([74]-[76]) with equal intervals between the nanoparticles ([80] and [122]) and discloses that the intervals between the particles can be chosen to optimize interactions with electromagnetic radiation and effect the desired functionality
of the device ([80]) and discloses that the absorption properties of the device are controlled by appropriate texturing of the plasmonic interface, for example the sizing and spacing of the nanoscale plasmon responsive elements ([67]) and discloses that the interactions between different plasmon responsive elements are strongly affected by the spacing between them, namely the period of the spacing ([180]-[182]). 
The court has held that absent evidence of criticality or unexpected results, optimization of a result effective variable will not support the patentability of subject matter encompassed by the prior art."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP§ 2144.05, II.).


Regarding claim 5, Modified Sugimoto teaches the metal parts being spaced by a void region with length as claimed, but modified Sugimoto does not teach the distance between metal part
Leach discloses a photovoltaic device in Figure 1 comprising plasmonic metal nanoparticles (14, 15, 16) ([74]-[76]) with equal intervals between the nanoparticles ([80] and [122]) and discloses that the intervals between the particles can be chosen to optimize interactions with electromagnetic radiation and effect the desired functionality
of the device ([80]) and discloses that the absorption properties of the device are controlled by appropriate texturing of the plasmonic interface, for example the sizing and spacing of the nanoscale plasmon responsive elements ([67]) and discloses that the interactions between different plasmon responsive elements are strongly affected by the spacing between them, namely the period of the spacing ([180]-[182]). 
The court has held that absent evidence of criticality or unexpected results, optimization of a result effective variable will not support the patentability of subject matter encompassed by the prior art."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP§ 2144.05, II.).

Therefore, absent the showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to modify distance between the metal part of modified Sugimoto to arrive the claimed range for effect the desired functionality of the device.

Regarding claim 6 and 7, modified Sugimoto teaches the metal part being made of metal which is Ag [para 41, Sugimoto].

Regarding claim 16, Sugimoto teaches a PV cell comprising:
a first- electrode 2 [fig 3b]. 
a second electrode 4 [fig 3b]
a light-absorbing layer 3 interposed between the first electrode and the second electrode [fig 3b abstract]
a plurality of metal parts  16  on a surface of the first electrode opposing the second electrode [fig 3b] , and metal parts  in the light absorbing layer 20 [fig 2] and 
the light absorbing layer being present in the interval between metal part [fig 3b ] and the light absorbing layer being directly in contact with the surface of the first electrode except for the metal part.
Sugimoyo teaches the claimed limitation, but Sugimoto does not teach a compound in at least a part of an interval between the metal parts.
Hakuma et al teaches a PV cell comprising a void 6 being on the electrode 2 and in the light absorbing layer 3 where void 6 is filled with N [par 38]


Modified Sugimoto teaches the metal parts being spaced by a void region with length as claimed, but modified Sugimoto does not teach average of the void fraction as claimed. The void fraction is considered to be the compound fraction.
Leach discloses a photovoltaic device in Figure 1 comprising plasmonic metal nanoparticles (14, 15, 16) ([74]-[76]) with equal intervals between the nanoparticles ([80] and [122]) and discloses that the intervals between the particles can be chosen to optimize interactions with electromagnetic radiation and effect the desired functionality
of the device ([80]) and discloses that the absorption properties of the device are controlled by appropriate texturing of the plasmonic interface, for example the sizing and spacing of the nanoscale plasmon responsive elements ([67]) and discloses that the interactions between different plasmon responsive elements are strongly affected by the spacing between them, namely the period of the spacing ([180]-[182]). 
The court has held that absent evidence of criticality or unexpected results, optimization of a result effective variable will not support the patentability of subject matter encompassed by the prior art."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within 

Therefore, absent the showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to modify average of the void fraction of Sugimoto to arrive the claimed range for effect the desired functionality of the device.

Regarding claim 17, Modified Sugimoto teaches the metal parts being spaced by a void region with length as claimed, but modified Sugimoto does not teach the distance between metal part
Leach discloses a photovoltaic device in Figure 1 comprising plasmonic metal nanoparticles (14, 15, 16) ([74]-[76]) with equal intervals between the nanoparticles ([80] and [122]) and discloses that the intervals between the particles can be chosen to optimize interactions with electromagnetic radiation and effect the desired functionality
of the device ([80]) and discloses that the absorption properties of the device are controlled by appropriate texturing of the plasmonic interface, for example the sizing and spacing of the nanoscale plasmon responsive elements ([67]) and discloses that the interactions between different plasmon responsive elements are strongly affected by the spacing between them, namely the period of the spacing ([180]-[182]). 
The court has held that absent evidence of criticality or unexpected results, optimization of a result effective variable will not support the patentability of subject matter encompassed by the prior art."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re 

Therefore, absent the showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to modify distance between the metal part of modified Sugimoto to arrive the claimed range for effect the desired functionality of the device.


Regarding claim 18, 19, modified Sugimoto teaches the metal part being made of metal which is Ag [para 41, Sugimoto].
Regarding claim 23-24, modified Sugimoto teaches the absorbing layer having chacolpyrite structure [para 35]
Regarding claim 25- 26, modified Sugimoto teaches the light absorbing layer and the void being in contact with the surface of the first electrode except for the metal parts.
Claims 21-22 are rejected under 35 U.S.C. 103 as unpatentable over Sugimoto (PG pub 20140216543) and Hakuma (PG Pub 20130074925) and Leach et al (PG pub 20130327928) and further in view of Takada et al (Pat No. 4665278).
Regarding claim 21, 22, modified Sugimoto teaches the second electrode 4 being transparent [abstract] and firs electrode being made of metal, but modified Sugimoto does not teach first electrode being made of transparent conductive.
Takada et al teaches an electrode would be metal or transparent conductive (abstract).

Response to Arguments
Applicant’s arguments filed on 03/05/20121 are deemed moot in view of the following new grounds of rejection, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UYEN M TRAN/            Primary Examiner, Art Unit 1726